— Order, Supreme Court, New York County (Milton A. Tingling, J.), entered January 27, 2010, denying defendant’s motion for summary judgment dismissing the claims asserted by plaintiff Westchester, unanimously affirmed, with costs.
Supreme Court correctly denied defendant’s motion for summary judgment dismissing Westchester’s claims. Triable issues of material fact exist as to whether Westchester has standing as plaintiff Hudson’s contractual or equitable subrogee (Winegrad v New York Univ. Med. Ctr., 64 NY2d 851, 853 [1985]). Concur— Tom, J.P., Mazzarelli, Renwick, Freedman and ManzanetDaniels, JJ.